Title: Chapman Johnson to James Madison, 29 October 1827
From: Johnson, Chapman
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Richmond
                                
                                 29. October 1827.
                            
                        
                        
                        On my return home the other day I received a letter, from a friend in New York, mentioning Mr. James Renwick,
                            at present professor of Nat. philosophy, in the college of Columbia, as a probable candidate for our vacant chair—and
                            speaking of him in very high terms of commendation—Mr. Renwick does not wish to be regarded as a candidate, but his
                            friend writes to obtain information to enable him to decide on the prudence of accepting the place, if offered to him—
                        I have answered the letter giving the desired information, and asked in return, for more definite information
                            of Mr. Renwicks qualifications—
                        He is spoken of as a man of very liberal education, well known in the literary world, particularly skilled in
                            the practical application of the Mechanical powers, and filling his present situation with much credit.
                        I expect to receive more satisfactory information concerning him, in eight or ten days; and, in the mean
                            time, if the appointment of Doctor Jones has not been made, I would suggest the propriety of suspending it—
                        As soon as I hear from New York, I will communicate the result—With very great respect Your obt. Srt.
                        
                        
                            
                                C Johnson
                            
                        
                    